Borden, J.,
concurring. I fully agree with parts I and II of the majority opinion. I decline to join part III, however, in which the majority states that a disappointed *190habeas corpus litigant, whose petition for certification under General Statutes § 52-470 (b) has been denied, may nonetheless file a direct appeal, the threshold issue of which would be whether the denial of the certification petition was an abuse of discretion.
First, part III of the opinion is dictum. Whether such an appeal is permissible under § 52-470 (b) was not raised in this case, was not briefed by either party, and is not necessary to our decision that a writ of error does not lie following the denial of certification to appeal. Experience has demonstrated that we are wiser to defer difficult questions to cases that squarely present them. I would follow that wisdom and defer the question to a case in which the issue is squarely presented and briefed.
Second, I am not prepared necessarily to agree with the reasoning of the majority on its interpretation of § 52-470 (b), at least without much further thought and research than this case has presented to us. I am not persuaded, at this time, by the comparisons to the zoning appeal certification statute; General Statutes § 8-8; and to the statute regarding certified appeals to this court from judgments of the Appellate Court. General Statutes § 51-197Í. The fact that § 52-470 (b) does not contain the same emphatic language regarding the lack of further review that is contained in those statutes is not conclusive on the question of whether the legisla*191ture’s intent in enacting § 52-470 (b) was just as emphatic. See Iovieno v. Commissioner of Correction, 222 Conn. 254, 259-60, 608 A.2d 1174 (1992).
Third, I am not prepared to equate, as does the majority, § 52-470 (b) with the state’s appellate rights pursuant to General Statutes § 54-96, again, at least without further thought and scholarship on the issue. There are several significant differences between § 52-470 (b) and § 54-96 that, arguably, could require differing treatments of the right to appeal following the denial by the trial court of a certification to appeal.
Section 52-470 (b) was enacted to limit appellate rights that previously existed; see Iovieno v. Commissioner of Correction, supra, 222 Conn. 259; whereas § 54-96 was enacted to create appellate rights that previously had not existed. Furthermore, under § 52-470 (b), unlike under § 54-96, the disappointed litigant has the option of applying to a judge of the Appellate Court or a justice of this court for certification to appeal, rather than relying on the determination of the habeas judge who made the initial decision. In addition, an unsuccessful habeas petitioner who has been denied certification to appeal under § 52-470 (b) will, in most cases, have federal habeas corpus available to him. Thus, a denial of certification under § 52-470 (b) will not be the end of the line for such a litigant, whereas absent the residual opportunity of the state to appeal following the denial of the state’s petition for certification under § 54-96, such a denial would be the end of the state’s case. This difference is particularly pertinent in a case such as this, in which the petitioner’s substantive claim is that his federal constitutional right to effective representation of counsel was violated.
Finally, the majority’s implied invitation to appeal, directed to all disappointed habeas petitioners denied *192certification to appeal, could well eviscerate the limitations contained in § 52-470 (b). In effect, the denial of the petition for certification could become an empty gesture, because one does not need to be prescient to foresee that every disappointed habeas petitioner could, once his petition for certification is denied, file or perfect a direct appeal under the same statute. Although, under the majority’s analysis, the “threshold” issue will be whether the denial of the § 52-470 (b) petition was an abuse of discretion, that will not prevent the appeal itself, nor is it likely that the threshold issue will be a jurisdictional issue that we will be able to dispose of prior to hearing the appeal on its merits. Unlike a question of whether an appeal was timely, a question of whether the habeas court abused its discretion requires an examination of the merits.
Thus, it is difficult for me, again at least at this stage of the process, to understand why the legislature would have limited the right to appeal as it did under § 52-470 (b), and at the same time, nonetheless, intended to permit a full appeal, the first issue of which would be whether the court abused its discretion under § 52-470 (b) in denying a petition for certification. I see no justification for reaching out to find such an intent in a case, such as this, that does not present the issue.
Berdon, J., dissenting. I respectfully dissent for the reasons stated in my dissenting opinion in Carpenter v. Meachum, 229 Conn. 193, 203, 640 A.2d 591 (1994).